Citation Nr: 0524699	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  00-20 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disorder on 
a direct or secondary basis.

2.  Entitlement to service connection for a stomach disorder 
on a direct or secondary basis.

3.  Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment or 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	Steven H. Funderburg, Attorney 
at Law


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from October 1989 to April 
1990 and again from December 1990 to September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The veteran indicated on his August and October 2000 and VA 
Form 9s that he wished to testify at a Board hearing.  A 
Video Board hearing was scheduled for July 2005 and the 
veteran was provided notice of this hearing both in June 
2005.  However, the veteran failed to report to the scheduled 
hearing and failed to explain his absence.  Therefore, the 
Board hearing request is considered withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2004).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran does not have a back disorder that was 
present in service or etiologically related to service or a 
service-connected disability.

3.  There is competent evidence of a current diagnosis of 
gastroesophageal reflux disease (GERD).

4.  There is competent evidence showing that the veteran's 
GERD is secondarily related to his service connected left hip 
disorder.

5.  The veteran does not have the loss or permanent loss of 
use of one or both feet, loss or permanent loss of use of one 
or both hands, or ankylosis of one or both knees or one or 
both hips due to a service connected disability.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred or aggravated in service 
and is not proximately due to or the result of a service 
connected left hip disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

2.  Service connection for a stomach disorder, to include 
GERD, is established.  38 U.S.C.A. §§1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).

3.  The criteria for financial assistance in the purchase of 
an automobile or other conveyance and adaptive equipment, or 
adaptive equipment only, have not been met. 38 U.S.C.A. §§ 
3901, 3902, 5107 (West 2002); 38 C.F.R. § 3.808 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Disability which is proximately due to or 
the result of a service connected disease or injury shall 
also be service connected.  See 38 C.F.R. § 3.310 (2004).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was exhibited in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service medical records show that the veteran injured his 
left hip in a motor vehicle accident in May 1991.  He was 
discharged by reason of physical disability in September 1991 
and was granted service connection for a left hip disability 
by rating decision dated in December 1992.  His left hip 
disorder is currently rated as 80 percent disabling.  

1. Back

The veteran does not claim (and the record does not show) 
that a back disorder was incurred in service.  He contends, 
however, that service connection for a back disorder is 
warranted on a secondary basis.  During an August 1995 VA 
examination for his left hip disorder the veteran complained 
of back pain secondary to his hip disorder.  A VA outpatient 
treatment report dated in October 1998 also shows complaints 
of back pain,        

The veteran was afforded a VA examination in November 2002.  
The examiner was specifically asked to specify whether the 
veteran had a back disorder, and if so, whether it was due to 
his service connected left hip disability.  Upon physical 
examination the examiner diagnosed the veteran with 
degenerative joint disease of the lumbar spine.  There is no 
showing that X-rays of the back were completed and the 
examiner failed to provide an etiology opinion for the 
veteran's claimed back disorder.  

Given that the November 2002 VA examiner failed to provide an 
etiology opinion, the veteran was afforded a second VA 
examination in July 2003.  The veteran underwent a magnetic 
resonance imaging (MRI) of the thoracic spine which was shown 
to be negative.  Upon physical examination, the examiner 
diagnosed the veteran with back pain, etiology undetermined.  
Based upon this examination, the examiner concluded that the 
veteran's back pain was most likely not related to his 
service connected left hip disability.  The Board must find 
this medical opinion to be of great probative value and 
clearly provides very negative evidence against the veteran's 
theory in this case.  

Also, private medical records from Dr. Vise dated in July and 
December 2000 show complaints of back pain.  In the July 2000 
treatment record, Dr. Vise opined that the veteran's 
complaints involving the back are related to his left hip 
disorder.  However, these reports do not show an actual 
diagnosis of a service connectable back disorder. 

Given the evidence of record, the Board finds that service 
connection for a back disorder secondary to the service 
connected left hip disability is not warranted.  While the 
November 2002 VA examination found degenerative joint disease 
of the lumbar spine, this diagnosis was not confirmed by X-
ray evidence.  The July 2003 VA examination found back pain, 
etiology undetermined.  This diagnosis was confirmed by X-ray 
evidence.  Thus, there is no competent evidence of 
degenerative joint disease of the lumbar spine.  The Board 
notes that pain alone, without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  As was stated earlier, current disability is 
required in order to establish service connection. Boyer, 210 
F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Furthermore, the July 2003 VA examiner specifically opined 
that the veteran's back pain is not related to his service 
connected left hip disability.  While the veteran's private 
physician has opined that the veteran's complaints of back 
pain are related to his left hip disability, this opinion is 
unpersuasive without an actual diagnosis of a back disorder.  
The veteran's claim for service connection implicitly 
includes the assertion that his back pain is related to 
service, but his personal opinion as a lay person not trained 
in medicine is not competent evidence needed to establish a 
link between his back pain and its relationship to service.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu, 2 Vet. App. at 492.  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical 
knowledge").  Thus, the veteran's personal opinion that the 
disability at issue began in service or that it is otherwise 
related to service because the condition was caused by 
another service connected disorder is not a sufficient basis 
for awarding service connection.  As there is no evidence 
that the veteran's back pain is related to service, and 
significant evidence against this claim, the claim for 
service connection must be denied.  38 U.S.C.A. § 5107(b).

	2. Stomach 

In this case, medical evidence shows a current diagnosis of 
GERD.  The veteran contends that he developed this stomach 
disorder from taking various pain medications for his service 
connected left hip disorder.  A February 1989 pre-enlistment 
examination shows a normal gastro-intestinal system.  Service 
medical records (SMRs) show that the veteran was seen in 
March 1991 for complaints of diarrhea for two days.  He 
denied any vomiting.  The diagnosis was acute gastroenteritis 
with mild dehydration.  The SMRs are negative for complaints 
or treatment of a chronic stomach disorder in service.  VA 
outpatient treatment records show that the veteran was 
diagnosed with dyspepsia in May 1997 after taking multiple 
medications for his service connected left hip disability.   

The veteran was afforded a VA examination in October 2004.  
The report shows a history of dyspepsia in the past due to 
non-steroidal anti-inflammatory medications for the veteran's 
service connected left hip disability (indicating an 
association between the hip disorder and the stomach 
problem).  Physical examination revealed no site of ulcer 
disease, no signs of anemia, and epigastric pain and right 
upper quadrant pain upon palpation.  There was no rebound or 
guarding.  Upper GI series was noted to have revealed normal 
swallowing mechanism with hiatal hernia seen.  
Gastroesophageal reflux was demonstrated with esophageal 
mucosal pattern and peristaltic activity otherwise normal.  
The stomach was noted to be normal in size, shape, and 
position, with normal-appearing mucosal pattern and 
peristaltis activity.  The duodenal bulb and duodenal sweep 
were normal with no ulcer crater seen.  Impression on upper 
GI series was noted as gastroesophageal reflux only.  
Diagnosis on exam was shown as gastroesophageal reflux 
disease; hiatal hernia.  

By finding all reasonable doubt in the veteran's favor, it 
appears that his stomach disorder is related to his service 
connected left hip disorder.  Accordingly, the Board finds 
that the evidence supports service connection for GERD.  38 
U.S.C.A. § 5107(b).  The nature and extent of this disorder 
is not before the Board at this time.  

	3.  Automobile and/or adaptive equipment 

Financial assistance may be provided to an "eligible 
person"" in acquiring an automobile or other conveyance and 
adaptive equipment, or adaptive equipment only.  38 U.S.C.A. 
§ 3902(a)(b).

A veteran is considered an "eligible person" if he is 
entitled to compensation for any of the following 
disabilities: (i) The loss or permanent loss of use of one or 
both feet; (ii) the loss or permanent loss of use of one or 
both hands; (iii) the permanent impairment of vision of both 
eyes. 38 C.F.R. § 3.808(b)(1).

A veteran who does not qualify as an "eligible person" 
under the foregoing criteria may nevertheless be entitled to 
adaptive equipment if he is entitled to VA compensation for 
ankylosis of one or both knees, or of one or both hips, and 
adaptive equipment.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 
3.808(b)(1)(iv).

The term "loss of use" of a hand or foot is defined at 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow or knee with the use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, etc, in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss 
of use of a foot include extremely unfavorable ankylosis of 
the knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches or more.

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 
91).

A July 2000 private medical report shows the following motion 
for the left hip: flexion contracture of 25 degrees with 
further flexion from 25 to 65 degrees, no abduction, fixed 
external rotation of 40 degrees of coming to neutral.  A July 
2003 VA examination shows the veteran's left knee to have a 
limited range of motion from 0 to 125 degrees with minimal 
crepitation on motion.  This examination also shows left 
ankle range of motion from 10 degrees to 35 degrees of 
plantar flexion, with tenderness lateral ankle and some 
slight anterior drawer.  Currently, the veteran is service 
connected for each of these disorders.  His left hip is rated 
at 80 percent disabling, his left knee is rated at 10 percent 
disabling, and his left ankle is also rated at 10 percent 
disabling.  The evidence does not show that the veteran has 
loss of use of either hands or that he has a service 
connected visual disability.

In sum, while the veteran's left knee and left ankle 
disabilities are productive of pain and weakness, restricting 
range of motion and impairing his ability to ambulate, he 
still retains actual functional use of the ankles/feet that 
does not equate to loss of use.  Furthermore, while motion of 
the veteran's left hip is restricted, ankylosis is not 
demonstrated.  Accordingly, the criteria for the benefits 
sought on appeal have not been met.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
October 2001.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson,  19 Vet. App. 103 (2005).  In 
addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental statements 
of the case (SSOC), he was provided with specific information 
as to why his claim was being denied, and of the evidence 
that was lacking.  He was also supplied with the complete 
text of 38 C.F.R. § 3.159 in the October 2002 SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's letters, the SOC, and the SSOC generally informed 
the veteran that it was necessary to send any evidence in his 
possession to VA that supports his claims.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
these claims.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R.  § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was adjudicated in 1999.  However, the claimant still has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Although the notice provided to the veteran in 2001 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and additional SSOCs were provided to the 
veteran in October 2002, September 2003, and November 2004.

The claims folder contains all available service medical 
records, VA medical records, VA examination reports, and 
private medical records.  The veteran has not identified any 
other outstanding evidence to be obtained.  There is no basis 
to assume that any additional records would provide a basis 
to grant one of the veteran's claims. Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A.  §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini II; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a back disorder is denied.

Service connection for stomach disorder, to include GERD, is 
granted.

Financial assistance in the purchase of an automobile or 
other conveyance and adaptive equipment, or adaptive 
equipment only, is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


